                Case 20-51048-JTD   Doc 9   Filed 01/15/21   Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE


In re
                                            Chapter 11
RTI HOLDING COMPANY, LLC,
                                            Case Nos. 20-12456-JTD, et seq.
et al.,
                                            Jointly Administered
               Debtors.


RUBY TUESDAY, INC.,

        Plaintiff,

vs.                                         Adversary No. 20-51048-JTD

434 KING STREET, LLC,

        Defendant.


                 DEFENDANT’S MOTION TO DISMISS
            COMPLAINT OR FOR MORE DEFINITE STATEMENT

        Defendant 434 King Street LLC (“Defendant”), by its undersigned attorney,

hereby moves, pursuant to Fed. R. Civ. P. 12(b)(6), as incorporated by Fed. R.

Bankr. P. 7012, for entry of an order dismissing with prejudice the complaint (the

“Complaint”), filed by plaintiff Ruby Tuesday, Inc. (“Plaintiff” or the “Debtor”) in

the above-captioned adversary proceeding, or, in the alternative, for dismissal of

the Complaint with leave to amend by including a more definite statement. In

support of this motion, which Defendant also requests be treated as a motion for
             Case 20-51048-JTD    Doc 9       Filed 01/15/21   Page 2 of 2




summary judgment in accordance with Fed. R. Civ. P. 12(d), Defendant relies

upon the Declaration of Theodore Stoney, attached hereto as Exhibit A. In further

support of this motion, Defendant relies upon the Combined (I) Answering Brief In

Opposition To Plaintiff’s Motion For Partial Summary Judgment Regarding First

Claim For Relief Asserted In Complaint For Declaratory Relief, (Ii) Opening Brief

In Support Of Motion To Dismiss Complaint Or For More Definite Statement, And

(Iii) Opening Brief In Support Of Motion For Summary Judgment On

Counterclaim, filed concurrently herewith and incorporated herein.

      WHEREFORE, Defendant requests that this Court enter an order dismissing

the Complaint in the form appended hereto, or otherwise dismissing the Complaint

or requiring a more definite statement in accordance with an order to be submitted

hereafter, and granting Defendant such further relief as this Court deems just and

proper.

Dated: January 15, 2021              Respectfully submitted,
       Wilmington, Delaware
                                     HILLER LAW, LLC


                                      /s/ Adam Hiller
                                     Adam Hiller (DE No. 4105)
                                     1500 North French Street
                                     Wilmington, Delaware 19801
                                     (302) 442-7677 telephone
                                     ahiller@adamhillerlaw.com

                                     Attorneys for Defendant
                                     434 King Street LLC

                                          2
